DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 16 are currently believed to be in condition for allowance.
With respect to claim 1: the prior art of record, when taken alone or in combination, fails to teach or address a vehicle comprising an electrical outlet including: “a first socket configured to power a first category of external loads, the first socket having receptacles arranged to receive prongs of a first type of connector that is associated with the first category of external loads, and a second socket configured to power a second category of external loads, the second socket having receptacles arranged differently than the first socket to receive prongs of a second type of connector that is associated with the second category of external loads, wherein the first and second sockets are positioned on the outlet to overlap such that only one of the first and second connectors can be plugged into the outlet at a time to prevent the power-electronics converter from powering the first and second categories of external loads simultaneously.” While the prior art of record does establish that it is known in the art for a vehicle, such as an electric or hybrid vehicle, to utilize electrical outlets having differing socket configurations and capable of powering various external loads (such as welding equipment, a 
With respect to independent claim 11: Similar to the rationale with respect to independent claim 1, independent claim 11 recites claim language directed towards an electrical outlet which is to include a NEMA 5 socket, as well as a “unique socket” which, once again, are to be positioned in an overlapping fashion so as to prevent powering of the external loads simultaneously. Furthermore, the vehicle of claim 11 is required to power a building via the unique socket, which appears to also be directed towards a non-obvious improvement over the prior art of record. 
With respect to independent claim 16: 
 For these reasons, inter alia, the Examiner believes the claims, as currently presented, are in condition for allowance as they appear to be directed towards a non-obvious improvement over the prior art of record. Independent claim 11, deemed to be the representative claim, is presented below.
Claim 11:     A vehicle comprising:      a traction battery;      an electric machine;      a power-electronics converter configured to transfer power between the traction battery and the electric machine; and      an electrical outlet in electric communication with the power-electronics converter and configured to power external loads, the electrical outlet including:                a National Electrical Manufacturers Association (NEMA) 5 socket configured to power loads of remote devices, and                a unique socket configured to power a building, wherein the NEMA 5 socket and the unique socket are positioned on the outlet to overlap such that only one plug is receivable into the outlet at a time to prevent the power-electronics converter from powering remote devices and buildings simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836         

/HAL KAPLAN/Primary Examiner, Art Unit 2836